Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on July 24, 2021 have been approved.

Status of the claims
	Claims 1-13 are pending and will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “wherein a ratio of photon number between a sum of the red and green light to the blue light is regulated in a range from 4.5 to 9.6”. This limitation is confusing because a range is not considered a ratio; thus, it is not clear what is being claimed.
Claims 2-7 recite the limitation “the entire light source”. There is insufficient antecedent basis for this limitation in the claim. The term “the entire light source” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised to the scope of the invention.
In addition, claims 2-7 describe a ratio as a percentage. This is not clear because a ratio is a comparison of two or more numbers that indicates their size in relation to each other and is typically expressed, for example, as 2:1, 1:3, 5:4:1, etc.
There is insufficient antecedent basis for claim 6 because the method of claim 2 does not have the limitation of green light.
There is insufficient antecedent basis for claim 4 because the method of claim 3 does not have the limitation of red light.
There is insufficient antecedent basis for claim 7 because the method of  claim 6 does not have the limitation of red light.
Claim 9 recites wherein “the blue light has a peak wavelength at 450 nm, the green light has a peak wavelength at 526 nm and the red light has a peak wavelength at 660 nm” and is dependent on claim 8. There is no recitation of blue light, red light or green light in claim 8. There is insufficient antecedent basis for these limitations in the claim.
All other cited claims depend directly or indirectly from the rejected claims and are therefore also rejected under USC 112(b) for the reasons set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7 and 9-14 of copending Application No. 17/384,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of adding an irradiation of blue, red and green lights to an indoor growing environment to improve the accumulation of levels and yields of THC and CBD and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where an initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4. Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘717 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 8-14 of copending Application No. 17/384,714. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of adding an irradiation of blue, red and green lights to an indoor growing environment to improve the accumulation of levels and yields of CBD and where the light source is an LED light source. Both applications are drawn to combining other wavelength bands or independent irradiations (comprising in the reference application), including a LED light source composed of blue light, red light and green light. Both the instant and claimed application are drawn to a ratio of the photon number of the blue light to the photon number of the red light is 1:4, the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material, the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d. Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,032,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims using a green light in an indoor growing environment of cannabis to improve the accumulation of THC where the light source is an LED light source and where the green light peak wavelength is 526 nm and is a combined irradiation with other wavelength bands or independent irradiation and where the blue light peak wavelength is 450 nm, a red light with a peak wavelength of 660 nm and a green light with a peak wavelength of 526 nm and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where a maximum light intensity is 1000 umol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4. The patent no. ‘975 claims green-yellow light in an indoor growing environment of cannabis to improve the accumulation of THC where the light source is an LED light source and the LED light source comprises 10-18.4% blue light, 40-73.6% red light, and 8- 34% green-yellow light and where the green-yellow light peak wavelength is 506-571 nm and is a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-450 nm, a red light with a peak wavelength of 655-665 nm and a green-yellow light with a peak wavelength of 506-571 nm and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where a maximum light intensity is 1000 umol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4. Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘975 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau, S. et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019). 
The claims are broadly drawn to a method for promoting levels of medicinal ingredients in cannabis comprising administering an irradiation of a combined light source including red light, green light and blue light in an indoor growing environment of cannabis; wherein a ratio of photon number between a sum of the red and green light to the blue light is regulated in a range from 4.5 to 9.6 to improve accumulation of levels and yields of THC and CBD in the cannabis.
Bilodeau et al. disclose that light properties play a critical role in secondary metabolite synthesis and accumulation (see abstract and page 10, left column, 2nd paragraph bridging to top of right column.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see page 10, top of right column and TABLE 1) (claim 1). The limitation of “a ratio of photon number between a sum of the red and green light to the blue light is regulated in a range from 4.5 to 9.6” is not considered because a “range from 4.5 to 9.6” is not a ratio and thus the limitation has been given no patentable weight.
Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (page 9, left column, 2nd paragraph) (claims 8 and 12). 
Bilodeau et al. disclose red light has a 650-670 nm (i.e. 660), blue light 450-520 nm (i.e. 450) and green light 520-560 nm (i.e. 526) (page 5, right column, page 6, right column, page 7, left column) (claim 9). 
The light regulation method for promoting accumulation of THC and CBD by using red, blue and green irradiation in an indoor growing environment with LED as a light source as disclosed in Bilodeau et al. meet the limitations of claim 1 as the method comprises using a light regulation method for promoting accumulation of THC and CBD and thus anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Magagnini et al (Medical Cannabis and Cannabinoids, pages 19-27, Vol. 1, 2018) in view of Bilodeau, S. et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019).
The claims read on a method for promoting levels of medicinal ingredients in cannabis comprising administering an irradiation of a combined light source including red light, green light and blue light in an indoor growing environment of cannabis; wherein a ratio of photon number between a sum of the red and green light to the blue light is regulated in a range from 4.5 to 9.6 to improve accumulation of levels and yields of THC and CBD in the cannabis (claim 1).
Limitations include wherein a ratio of photon number between the blue light and the entire light source is 9.5-18% (claim 2); wherein a ratio of photon number between the green light and the entire light source is 18-42% (claim 3); wherein a ratio of photon number between the red light and the entire light source is 40-70% (claim 4); wherein a ratio of photon number between the red light and the entire light source is 40-70% (claim 5); wherein a ratio of photon number between the green light and the entire light source is 18-42% (claim 6); wherein a ratio of photon number between the red light and the entire light source is 40-70% (claim 7); wherein the light source used in the indoor growing environment of cannabis is a LED light source (claim 8); wherein the blue light has a peak wavelength at 450 nm, the green light has a peak wavelength at 526 nm, and the red light has a peak wavelength at 660 nm (claim 9); wherein the LED light source is realized directly by a LED chip or by using the LED chip to excite phosphor material (claim 10); wherein the indoor growing environment, an initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2sm, and a photoperiod is 10-16 h/d (claim 11); wherein the light source used in the indoor growing environment of cannabis is a LED light source (claim 12); and wherein a ratio of the photon number of the blue light to the photon number of the red light is 1:4 (claim 13).
With regard to claim 1, Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of cannabis by using a light source that includes red, green and blue light (see, for example, page 22, Table 1). In addition, Bilodeau et al teach red, blue and green light and its impact on plant growth and development, including cannabis (see, for example, page 5, right column, bridging to page 6, left column; page 6 right column, bridging to page 7, left column; page 7, left column). The limitation of “a ratio of photon number between a sum of the red and green light to the blue light is regulated in a range from 4.5 to 9.6” is not considered because a “range from 4.5 to 9.6” is not a ratio and thus the limitation has been given no patentable weight.
With regard to claim 2, Magagnini et al teach blue light (400-500 nm) at 14% (see, for example, page 22, Table 1). 
With regard to claims 3 and 6, Magagnini et al teach green light (500-600 nm) at 20% and 37% (see, for example, page 22, Table 1).
With regard to claims 4, 5 and 7, Magagnini et al teach red light (600-700 nm) at 59% (see, for example, page 22, Table 1).
With regard to claims 8, 10 and 12, Magagnini et al teach LED as a light source for an indoor growing environment (see, for example, page 21, right column, bridging to page 22, left column, first paragraph). Because Magagnini et al use an LED light bulb, it would naturally follow that the LED light bulb contains a chip (claim 10).
With regard to claim 13, Magagnini et al teach blue light at 14% and red light is 59% (see page 22, Table 1); therefore the ratio of blue light to red light is 14%:59% which would read on a 1:4 ratio.

Magagnini et al do not specifically teach the limitations of claim 9; however, Bilodeau et al teach the specific ranges for blue, green and red lights (see, for example, page 5, right column, bridging to page 6, left column; page 6 right column, bridging to page 7, left column; page 7, left column).
Magagnini et al do not teach the limitations of claim 11; however, Bilodeau et al teach light intensity ranging from 300 to 2000 µmol/m2s (see, for example, page 4, right column, first paragraph). The adjustment of particular conventional working parameters such as initial light intensity is deemed to be merely a matter of selection and routine optimization that is well within the purview of one of ordinary skill in the art. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular initial light intensity is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use red, green and blue lights to improve accumulation of levels and yields of THC and CBD in cannabis as taught by the cited references. One of ordinary skill in the art would have been motivated to do so at least by the teachings of Bilodeau et al that teaches “by manipulating LED light spectra and stimulating specific plant photoreceptors, it may be possible to minimize operation costs while maximizing cannabis biomass and cannabinoid yield, including tetrahydrocannabinol…and cannabidiol for medicinal and recreational purposes” (see page 1, first paragraph). Furthermore, Magagnini et al teach that cannabis plants treated under LED lights had higher CBD and THC concentrations compared with other lighting systems (see, for example, page 23, Figures 2e and 2f). The person of ordinary skill would have found it obvious to combine or modify the cited references because ordinarily skilled artisans would have recognized that the cited references disclose known information regarding blue, green and red lights and their relationship to increasing THC and CBD in cannabis. 
Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the method as it was commonly known in the art to use red, green and blue lights to increase levels of THC and CBD in cannabis. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Claims 1-13 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661